Title: From Benjamin Franklin to Lafayette, 22 March 1779
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir
Passy, March 22. 79
I admire much the Activity of your Genius, and the strong Desire you have of being continually employ’d against our Common Enemy.

It is certain that the Coasts of England & Scotland are extreamly open & defenceless. There are also many rich Towns near the Sea, which 4 or 5000 Men, landing unexpectedly, might easily surprize and destroy, or exact from them a heavy Contribution, taking a Part in ready Money and Hostages for the Rest. I should suppose, for Example, that two Millions Sterling, or 48 Millions of Livres might be demanded of Bristol for the Town and Shipping; twelve Millions of Livres from Bath; Forty-eight Millions from Liverpoole; Six Millions from Lancaster, and twelve Millions from Whitehaven.— On the East Side, there are the Towns of NewCastle, Scarborough, Lynn, & Yarmouth; from which very considerable Sums might be exacted: And if among the Troops there were a few Horsemen to make sudden Incursions at some little Distance from the Coast, it would spread Terror to much greater Distances and the whole would occasion Movements & Marches of Troops that must put the Enemy to a prodigious Expence, and harrass them exceedingly.— Their Militia will probably soon be drawn from the different Counties to one or two Places of Encampment; so that little or no Opposition can be made to such a Force, as is abovementioned, in the Places where they may land. But The Practicability of such an Operation, and the Means of facilitating & executing it, military People can best judge of. I have not enough of Knowledge in such Matters to presume upon Advising it; and I am so troublesome to the Ministers on other Accounts that I could hardly venture to sollicit it if I were ever so confident of its Success. Much will depend, on a prudent & brave Sea Commander who knows the Coasts, and on a Leader of the Troops who has the Affair at Heart who is naturally active & quick in his Enterprises, of a Disposition proper to conciliate the Goodwill & Affection of both the Corps, & by that Means to prevent or obviate such Misunderstandings as are apt to arise between them, & which are often pernicious to joint Expeditions.— On the whole it may be encouraging to reflect on the many Instances of History, which prove, that in War, Attempts thought to be impossible, do often for that very reason become possible & practicable; because nobody expects them, and no Precautions are taken to guard against them. And those are the kind of Undertakings of which the Success affords the most Glory to the Ministers who plan & to the Officers who execute them.— With the sincerest Esteem & Affection, I have the honour to be Sir &c
M. le Marquis de la FayetteLetter to M. de la Fayette Mar. 22. 79
